MEMORANDUM **
Yunmin Liu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
*47Substantial evidence supports the IJ’s adverse credibility finding which is based on Liu’s demeanor, inconsistencies that went to the heart of Liu’s claim, and Liu’s evasive, unresponsive, improbable and vague testimony. See Singh-Kaur v. Ashcroft, 183 F.3d 1147, 1151-52 (9th Cir. 1999). Accordingly, Liu failed to establish eligibility for asylum or withholding of removal. See Malhi, 336 F.3d at 993.
Substantial evidence supports the IJ’s conclusion that Liu is not entitled to relief under CAT because he did not demonstrate that it is more likely than not that he would be tortured upon return to China. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.